DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the coupling lever, in accident operation, is pivotably formed on both sides” recited in claim 4 and “the release lever mounted on the actuation lever” recited in claim 5 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Inertia locking mechanism for a vehicle door latch.

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).

(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

The disclosure is objected to because of the following informalities: in line 23 of page 5 and in line 34 of page 11, “no (longer)” should be --no longer--.  
Appropriate correction is required.

Claim Objections
Claim  objected to because of the following informalities:
In line 6 of claim 1, “in normal” should likely be --in a normal--
In line 8 of claim 1, “in accident” should likely be --in an accident-- 
In line 11 of claim 1, “in accident” should be --in the accident--
In lines 2-3 of claim 4, “in accident’ should be --in the accident-- 
In line 2 of claim 13, “is configured” should likely be --are configured--
In line 2 of claim 14, “contour 16” should be --contour (16)-- 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “in accident operation [the blocking element] pivots independently of the actuation lever acted on by a spring force.” It is unclear which element is acted on by a spring force. Does the blocking element pivot independently due to a spring force, or is the actuation lever acted on by a spring force and the blocking member pivots independently of that movement? For purposes of examination, the limitation will be interpreted as: in accident operation, the blocking element pivots independently of the actuation lever, wherein the blocking element is acted on by a spring force.

Claims 2-17 are rejected for depending on claim 1 and therefore including the indefinite language of claim 1.

Claim 2 recites “a dedicated coupling lever spring and pivots against the spring force.” It is unclear if “the spring force” recited in claim 2 is intended to refer to the spring force of claim 1 or is intended to refer to a spring force of the coupling lever spring. Or, is the spring force recited in claim 1 coupling lever spring force, wherein the spring force is not the same spring force recited in claim 1.

Claim 3 recites “an actuation lever spring having a spring force which is great than a spring force of the coupling lever spring.” However, claims 1 and 2 previously recite “a spring force” and “the spring force,” respectively. It is unclear if either recitation of “a spring force” in claim 3 refers to the spring force previously recited or if the spring forces recited in claim 3 are intended to be distinguished from the spring force of claim 1. For purposes of examination, the limitation will be interpreted as: an actuation lever spring having a second spring force which is great than the spring force of the coupling lever spring.

Claim 4 recites “the coupling lever, in accident operation, is pivotably formed on both sides.” It is unclear what is intended by “pivotably formed on both sides,” and the disclosure does not clarify.  For purposes of examination, the limitation will be interpreted as: the coupling lever, in accident operation, is pivotable.

Claim 5 recites “the coupling lever and the release lever are mounted on the actuation lever.” The specification only describes mounting the coupling lever on the actuation lever but does not describe the release lever mounted on the actuation lever. The disclosed release lever pivots about an axis that is not on the actuation lever. It is unclear how the release lever is mounted on the actuation lever at a right angle with the blocking element in such a way that the blocking element can cause a mechanical separation between the release lever and actuation lever. It appears Applicant may have intended to recite the coupling lever is mounted on the actuation lever and the coupling lever and the 

	Claim 13 recites the actuation lever and the coupling lever is configured to pivot indepdently relative to the actuation lever. It is unclear how the actuation lever is configured to pivot independently to itself. In light of claim 1, which provides the coupling lever pivots independently of the actuation lever, the limitation here will be interpreted as: the actuation lever and the coupling lever are configured to pivot independently relative to each other. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 11-14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosales et al., US Pub. 20140284944 [hereinafter Rosales].

Regarding claim 1, Rosales discloses a motor vehicle door lock comprising: a locking mechanism having a pawl 3 (Fig. 1) and a rotary latch 2 (Fig. 1);
9 (Fig. 2);
an actuation lever 5 (Fig. 2); and
a blocking element 7 (Fig. 2), wherein the blocking element, in normal operation, is configured to cause a mechanical connection between the actuation lever and the release lever (Fig. 3 illustrates a mechanical connection caused by the deflection lever 7; [0052]; [0060]) and, in accident operation, mechanical separation between the actuation lever and the release lever (Fig. 4 illustrates a mechanical separation caused by the deflection lever 7; [0059], [0067]: deflection lever 7 free-wheels so movement of the actuation lever 5 does not release the pawl),
wherein the blocking element is formed as a coupling lever mounted on the actuation lever (Fig. 2; [0072]: deflection lever 7 is mounted on axis 19 on the actuation lever 5), which in accident operation, pivots independently of the actuation lever acted on by a spring force lever, wherein the blocking element is acted on by the spring force (Fig. 4; [0015], [0061]: the deflection lever 7 is biased by the spring force from spring 11 on a free-wheeling path independent of the actuation lever 5 in an accident). 

Regarding claim 2, Rosales discloses the coupling lever 7 (Fig. 2) includes a dedicated coupling lever spring 15 (Fig. 4; [0071]) and pivots against the coupling lever spring force ([0061], [0065]: free-wheeling spring 11 causes deflection lever 7 to pivot clockwise, against the spring force of spring arrangement 15). 

Regarding claim 3, Rosales discloses all limitations of claim 2 as shown. Rosales further discloses the actuation lever includes an actuation lever spring 11 (Fig. 4) having a second spring force which is greater than the spring force of the coupling lever spring ([0061], [0067]: spring 11 biases deflection lever 7 against the spring force of the spring arrangement 15 to release the deflection lever 7 into the free-wheeling path, corresponding to having a greater spring force).

Regarding claim 4 (see rejection under 35 U.S.C. 112(b) for claim interpretation), Rosales discloses the coupling lever, in accident operation, is pivotably formed on both sides ([0072]: deflection lever 7 pivots around a deflection lever axis 19 in an accident).

Regarding claim 5, Rosales discloses the coupling lever is mounted on the actuation lever (Fig. 2; [0072]: deflecting lever 7 is mounted on axis 19 on the actuation lever 5), and the coupling lever and the release lever being arranged at a right angle relative to one another (Fig. 3, annotated below, illustrates the coupling lever and the release lever are arranged at a right angle).

    PNG
    media_image1.png
    580
    728
    media_image1.png
    Greyscale


Regarding claim 7, Rosales discloses the coupling lever interacts with a ramped edge 8 (Fig. 3) on the release lever 9 (Fig. 3) in normal operation ([0052]).

claim 11, Rosales discloses all limitations of claim 7 as shown. Rosales further discloses the coupling lever has a ramped contour 10 (Fig. 3) that acts on the ramped edge of the release lever (Fig. 10), whereby the release lever is pivoted about a pivot axis (Fig. 3 illustrates the contour plate 9 is pivoted about a pivot axis during the movement from a) to b)). 


    PNG
    media_image2.png
    422
    657
    media_image2.png
    Greyscale

Regarding claim 12, Rosales discloses all limitations of claim 11 as shown. Rosales further discloses the ramped contour 10 (Fig. 3) and the ramped edge 8 (Fig. 3) are arranged at a right angle relative to one another (Fig. 3, annotated above, illustrates the corner profile 10 and the counter contour 8 are arranged at a right angle relative to one another). 

Regarding claim 13, Rosales discloses all limitations of claim 11 as shown. Rosales further discloses during the accident operation, the actuation lever and the coupling lever is configured to pivot independently relative each other (Figs. 3-4; [0061], [0072]: during an accident the coupling lever free-wheels about its axis 19 under the force of the spring 11 which is independent of the actuation lever 5 pivoting about its axis 20).

Regarding claim 14, Rosales discloses all limitations of claim 11 as shown. Rosales further discloses during the accident operation, the ramped contour and the ramped edge are disengaged (Fig. 4 illustrates the counter contour 8 and the corner profile 10 are disengaged; [0059]). 

Regarding claim 17, Rosales discloses all limitations of claim 1 as shown. Rosales further discloses during normal operation, the coupling lever is configured for linear movement in response to pivoting movement of the actuation lever ([0072]: during normal operation when the actuation lever 5 pivots, the movement causes linear movement of the deflection lever 7).

Claims 1, 8, 10, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE Pub. 202009009061U1 [hereinafter: Kiekert AG] (reference to paragraphs of attached translation).

Regarding claim 1, Kiekert AG discloses a motor vehicle door lock comprising:
a locking mechanism having a pawl 2 (Fig. 1A) and a rotary latch 1 (Fig. 1A);
a release lever 3 (Fig. 1A) for the locking mechanism;
an actuation lever 8 (Fig. 1A); and
a blocking element 6 (Fig. 1A), wherein the blocking element, in normal operation, is configured to cause a mechanical connection between the actuation lever and the release lever (Fig. 1A illustrates the coupling element in a position causing a mechanical connection; [0033]) and in accident operation, mechanical separation between the actuation lever and the release lever (Fig. 1B illustrates the coupling element in a position causing a mechanical separation; [0032]),
([0034]: coupling element 6 is a lever mounted at pivot point 12 on the actuating lever 8), which in accident operation pivots independently of the actuation lever acted on by a spring force ([0037]: coupling element 6 pivots independently away from actuating lever 8 and pivots against the force of a spring, corresponding to the coupling element acted on by a spring force).

Regarding claim 8, Kiekert AG discloses the actuation lever 8 (Fig. 1A) includes a stop element 8a (Fig. 1A) for a connector (Fig. 1A, annotated below; [0031]).


    PNG
    media_image3.png
    385
    583
    media_image3.png
    Greyscale


Regarding claim 16, Kiekert AG discloses all limitations of claim 8 as shown. Kiekert AG further discloses the connector is configured to mechanically couple ([0031]) the actuation lever 8 (Fig. 1A) to an external handle 9 (Fig. 1A) of the motor vehicle door lock and the stop element 8a (Fig. 1A) is (Fig. 1A, annotated above, illustrates the boom 8a mechanically couples the connector with the actuating lever 8). 

Regarding claim 10, Kiekert AG discloses all limitations of claim 1 as shown, Kiekert AG further discloses the actuation lever is formed as a U-shape with the mounted coupling lever (Fig. 1B. illustrates the actuating lever 8 and the coupling element 6 force a U-shape).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rosales, alone.

Regarding claim 6, Rosales discloses all limitations of claim 5 as shown. However, Rosales does not explicitly disclose the orientation of the door lock with respect to the vehicle direction. One of ordinary skill in the art before the effective filing date of the claimed invention would recognize the motor vehicle door lock is orientated for proper operation so that the release lever is arranged in a motor vehicle lengthwise direction and the coupling lever is arranged in a motor vehicle transverse direction, as the coupling lever is at a right angle relative to the release lever (Fig. 3, annotated below).

    PNG
    media_image4.png
    580
    746
    media_image4.png
    Greyscale


Regarding claim 15, Rosales discloses all limitations of claim 11 as shown above. Rosales does not explicitly disclose the ramped contour is arranged in a motor vehicle lengthwise direction and the ramped edge extends in the motor vehicle transverse direction. However, one of ordinary skill in the art 10 (Fig. 3) is arranged in a motor vehicle lengthwise direction (Fig. 3, annotated above, illustrates corner profile 10 extends in a lengthwise direction) and the ramped edge 8 (Fig. 3) extends in the motor vehicle transverse direction (Fig. 3, annotated above, illustrates the counter contour extends in a transverse direction). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kiekert AG, alone.

Regarding claim 9, Kiekert AG discloses all limitations of claim 8 as shown. Kiekert AG further discloses an actuation lever spring ([0034]), and discloses the spring between the coupling lever and the actuation lever holds the coupling lever on the stop element ([0034]: the spring ensures the coupling element 6 is in contact with the boom 8a) and the coupling lever moves away from the stop element against the force of the spring ([0037]). But Kiekert AG does not explicitly disclose the stop element 8a (Fig. 1A) is configured to simultaneously act as a stop for a spring leg of the actuation lever spring. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stop element disclosed by Kiekert AG such that the stop element 8a (Fig. 1A) is configured to simultaneously act as a stop for a spring leg of an actuation lever spring ([0034]) in order to bias the stop element and the coupling lever toward the engaged position during normal operation ([0033]). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Drysdale et al., US 6971688, discloses a door latch with a coupling lever mounted to an actuation lever and selectively causing a mechanical connection between the actuation lever and a release lever. 
Rosales et al., US Pub. 2016/0258194, discloses a vehicle lock that is switched to a locked state in an accident operation by disconnecting the mechanical connection between a release lever and the pawl.
Wittelsbuerger et al., US 9637952, discloses a vehicle latch with an actuating lever and a release lever that are selectively coupled or uncoupled by engaging contours of a coupling lever.
 Wittelsbuerger et al., US Pub. 2014/0284943, discloses a vehicle lock with a deflection lever that can pivot to mechanically connect or disconnect an actuation lever and a release lever, and the deflection lever is acted on by a spring force.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675